This is an appeal from final judgment forfeiting bail bond entered by the District Court of Parker County.
In this character of case we follow the rule in civil cases. There is no showing in this record that a brief was filed in the trial court in accordance with Art. 2283, Revised Civil Statutes (1925). This has been many times held necessary to a consideration of an appeal from a judgment forfeiting a bail bond. Bratton et al. v. State, 4 S.W.2d 562; Reddell v. State, 99 Tex.Crim. Rep.; Lewis v. State, 38 S.W. 205; Mayer v. State, 24 S.W. 408; Frost et al. v. State,57 S.W. 669. See cases collated in Vernon's Ann. C. C. P., vol. 3, p. 311; also authorities cited in the cases above mentioned.
The appeal is dismissed.
Dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.